UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09821 Allied Asset Advisors Funds (Exact name of Registrant as specified in charter) 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Name and address of agent for service) (877)-417-6161 Registrant's telephone number, including area code Date of fiscal year end:May 31, 2013 Date of reporting period: May 31, 2013 Item 1. Reports to Stockholders. Annual Report May 31, 2013 Iman Fund IMAN FUND July 23, 2013 Dear Shareholder, Assalamu Alaykum (Greetings of Peace), We are pleased to report that Iman Fund gained 19.64% in the fiscal year ending May 31, 2013. The past fiscal year witnessed another year of excellent stock gains. Improvement in the U.S. economy, though slow, resulted in solid corporate earnings. The pre-election worries and the U.S. Congress gridlock over the budget proved to be temporary distractions. The U.S. equity market was further helped by additional monetary stimuli from the U.S. Federal Reserve.Optimism over the housing market and the job picture was also an important factor. All these factors worked in tandem to push the market up. Several major equity benchmarks reached record levels in the past year. The gains were global, but the U.S. outperformed. The Dow Jones Islamic Market USA Index was up 20.83%, while the Dow Jones Islamic Market World - Ex US gained 16.65%. The Russell 3000 Growth Index advanced by 23.17% but the growth-oriented NASDAQ Composite Index rose 24.21%. The NASDAQ Composite Index outperformed the Russell 3000 Growth Index despite the weak performance of information technology and consumer electronics giant Apple, a large component of the NASDAQ Composite Index.Iman Fund had a sizable position in Apple and in the information technology sector generally. This and its holdings in foreign stocks detracted from its performance. However, the Fund’s performance was enhanced by its health care and consumer discretionary stocks and its position in Google. We are optimistic about the stock market for the coming year. Nobody can consistently predict the future performance of the stock market. However, we believe that the current fiscal year will be a year that rewards growth stocks of unleveraged companies that will be affected less by a possible rise in interest rates. These are the kind of companies that Iman Fund seeks to invest in. Several factors mentioned above contribute to our positive outlook for the U.S. stock market for the coming year, though we are somewhat concerned about the effect of a probable gradual increase in interest rates on the economy and especially on the housing market. Housing affordability might be adversely affected also by firming of home prices. However, many believe higher interest rates might, on the other hand, cause bond investors to flee bonds (bond prices go down with higher interest rates) and switch to stocks pushing stock prices even higher, especially if corporate earnings continue to improve with the improving economy. A basic tenet of successful investing is to invest for the long run; riding out the markets’ inevitable ups and downs rather than selling into panic or chasing the hottest fad. Patience also affords the benefits of compounding, lower transaction cost, and reduced taxes.Diversification is of utmost importance (your Fund’s holdings include more than 130 stocks.)Another tenet is investing regularly, which can help lower the average cost of your purchases. Investing a fixed sum of money each month or quarter ensures that you won’t purchase all of your shares at market highs. This strategy, known as dollar cost averaging, helps in taking out the “emotion” from investing, and it helps shareholders avoid irrational panics. No method can eliminate risk totally, but prudent strategies can considerably decrease the impact of short-term declines. We thank you for entrusting your hard-earned money with us. We promise to continue to work hard to maintain your worthy trust. Bassam Osman President, Iman Fund IMAN FUND Past performance is not a guarantee of future results. The above discussion and analysis of the Fund reflect the opinions of the Advisor as of July 2013, are subject to change and any forecasts made cannot be guaranteed and should not be considered investment advice. Mutual Fund investing involves risk; principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Historically, the Advisor believes that the Islamic restrictions placed on the Fund have not adversely affected the Fund; however, it is possible that these restrictions may result in the Fund not performing as well as mutual funds not subject to such restrictions.Investments in smaller companies involve additional risk, such as limited liquidity and greater volatility. The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles.The Dow Jones Islamic Market World - Ex US Index is a diversified compilation of non-U.S. global equity securities considered by Dow Jones to be in compliance with Islamic principles.The performance of the Dow Jones Islamic Market USA Index and the Dow Jones Islamic Market World - Ex US Index do not include the reinvestment of dividends.The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values.The NASDAQ Composite Index is a market capitalization weighted index that is designed to represent the performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange. You cannot invest directly in an index. Diversification does not assure a profit or protect against loss in a declining market. Dollar Cost Averaging involves continuous investment in securities regardless of fluctuating price levels of such securities.The investor should consider his/her financial ability to continue purchases through periods of low price levels.Such a plan does not assure a profit and does not protect against loss in declining markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments included in this report. 2 IMAN FUND EXPENSE EXAMPLE May 31, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/12 - 5/31/13). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Please note that Iman Fund does not have any sales charge (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/12 5/31/13 12/1/12 - 5/31/13* Actual Hypothetical (5% return before expenses) 1,000.00 1,017.40 7.59 * Expenses are equal to the Fund’s annualized expense ratio of 1.51% multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 3 IMAN FUND ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) May 31, 2013 (Unaudited) 4 IMAN FUND Total Rate of Return For the Period May 31, 2003 to May 31, 2013 (Unaudited) This chart assumes an initial investment of $10,000 made on May 31, 2003 and held through May 31, 2013. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the recent month end may be obtained by visiting www.investaaa.com. Indices mentioned are unmanaged and used to measure U.S. markets.You cannot invest directly in an index. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemptions of fund shares. Six One Five Ten Average Annual Total Return as of May 31, 2013 Months Year Years Years Iman Fund 12.00% 19.64% 1.28% 6.14% Dow Jones Islamic Market USA Index* 12.87% 20.83% 3.90% 6.98% Russell 3000 Growth Index** 14.48% 23.17% 6.39% 7.91% * The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles. The index is constructed from stocks in the Dow Jones Indexes (DJGI) family. Dow Jones believes that these stocks are accessible to investors and are well traded. The DJGI methodology removes issues that are not suitable for global investing. The performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends. ** The Russell 3000 Growth Index takes the largest 3,000 U.S. companies based on market capitalization and measures the performance of those with higher price-to-book ratios and higher forecasted growth values. 5 IMAN FUND SCHEDULE OF INVESTMENTS May 31, 2013 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.6% AEROSPACE PRODUCT & PARTS MANUFACTURING - 1.8% Honeywell International, Inc. $ AGRICULTURE, CONSTRUCTION & MINING MACHINERY MANUFACTURING - 1.6% Alamo Group Inc. The Toro Co. AIR FREIGHT & LOGISTICS - 0.6% United Parcel Service, Inc. (UPS) - Class B ANIMAL SLAUGHTERING & PROCESSING - 1.1% Sanderson Farms, Inc. APPAREL KNITTING MILLS - 0.3% Zumiez, Inc. (a) AUTOMOTIVE REPAIR & MAINTENANCE - 0.2% Monro Muffler Brake, Inc. BASIC CHEMICAL MANUFACTURING - 0.5% Westlake Chemical Corp. BUILDING MATERIAL & SUPPLIES DEALERS - 1.1% Fastenal Co. The Home Depot, Inc. BUSINESS SUPPORT SERVICES - 0.4% Team, Inc. (a) CEMENT & CONCRETE PRODUCT MANUFACTURING - 0.2% Eagle Materials, Inc. CHEMICAL & ALLIED PRODUCTS MERCHANT WHOLESALERS - 0.7% Acuity Brands, Inc. CLOTHING STORES - 3.0% Aeropostale, Inc. (a) ANN INC. (a) Francesca’s Holdings Corp. (a) The TJX Companies, Inc. COMMERCIAL & SERVICE INDUSTRY MACHINERY MANUFACTURING - 0.9% 3D Systems Corp. (a) Copart, Inc. (a) COMMUNICATIONS EQUIPMENT MANUFACTURING - 4.3% Arris Group Inc. (a) Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTER & PERIPHERAL EQUIPMENT MANUFACTURING - 2.8% Apple Inc. Aruba Networks, Inc. (a) Fusion-io Inc. (a) International Business Machines Corp. (IBM) COMPUTER SYSTEMS DESIGN & RELATED SERVICES - 2.6% Cerner Corp. (a) Convergys Corp. VeriSign (a) The accompanying notes are an integral part of these financial statements. 6 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2013 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.6% (CONTINUED) CUT & SEW APPAREL MANUFACTURING - 2.0% Carter’s, Inc. (a) $ Guess?, Inc. Lululemon Athletica Inc. (a) DATA PROCESSING, HOSTING & RELATED SERVICES - 0.8% Red Hat, Inc. (a) DRUGS & DRUGGISTS’ SUNDRIES MERCHANT WHOLESALERS - 0.5% The Procter & Gamble Co. ELECTRONIC SHOPPING & MAIL-ORDER HOUSES - 0.7% Amazon.com, Inc. (a) ELECTRONICS & APPLIANCE STORES - 0.6% Aaron’s, Inc. ENGINE, TURBINE & POWER TRANSMISSION EQUIPMENT MANUFACTURING - 1.2% Cummins, Inc. FREIGHT TRANSPORTATION ARRANGEMENT - 2.2% C.H. Robinson Worldwide, Inc. FedEx Corp. FULL-SERVICE RESTAURANTS - 0.6% AFC Enterprises, Inc. (a) GENERAL FREIGHT TRUCKING - 0.6% Knight Transportation, Inc. GRAIN & OILSEED MILLING - 1.0% Unilever NV - NY Reg. Shares - ADR (b) GROCERY STORES - 0.8% United Natural Foods, Inc. (a) HOUSEHOLD & INSTITUTIONAL FURNITURE AND KITCHEN CABINET MANUFACTURING - 0.8% Pier 1 Imports, Inc. INDUSTRIAL MACHINERY MANUFACTURING - 0.2% ASML Holding N.V. - ADR (b) INFORMATION SERVICES - 3.0% Google Inc. (a) INTERNET SERVICES - 0.3% eBay Inc. (a) MACHINERY, EQUIPMENT & SUPPLIES MERCHANT WHOLESALERS - 1.1% Applied Industrial Technologies, Inc. MANAGEMENT, SCIENTIFIC & TECHNICAL CONSULTING SERVICES - 2.0% Salesforce.com, Inc. (a) MEDICAL EQUIPMENT & SUPPLIES MANUFACTURING - 4.6% 3M Co. Baxter International Inc. C.R. Bard, Inc. Edwards Lifesciences Corp. (a) Stryker Corp. Zimmer Holdings, Inc. The accompanying notes are an integral part of these financial statements. 7 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2013 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.6% (CONTINUED) METAL ORE MINING - 1.0% Agnico-Eagle Mines Ltd. (b) $ Franco-Nevada Corp. (b) MOTOR VEHICLE BODY & TRAILER MANUFACTURING - 1.2% CLARCOR Inc. Lear Corp. MOTOR VEHICLE PARTS MANUFACTURING - 0.6% Sun Hydraulics Corp. WABCO Holdings, Inc. (a) NAVIGATIONAL, MEASURING, ELECTROMEDICAL & CONTROL INSTRUMENTS MANUFACTURING - 4.4% Agilent Technologies, Inc. ArthroCare Corp. (a) Cyberonics, Inc. (a) Danaher Corp. Geospace Technologies Corp. (a) ION Geophysical Corp. (a) Masimo Corp. MTS Systems Corp. Rofin-Sinar Technologies, Inc (a) OFFICE ADMINISTRATIVE SERVICES - 0.5% Gartner, Inc. (a) OIL & GAS EXTRACTION - 2.0% Cimarex Energy Co. Helmerich & Payne, Inc. Occidental Petroleum Corp. OTHER ELECTRICAL EQUIPMENT & COMPONENT MANUFACTURING - 3.3% Emerson Electric Co. EnerSys (a) OTHER FABRICATED METAL PRODUCT MANUFACTURING - 0.7% Parker Hannifin Corp. OTHER GENERAL MERCHANDISE STORES - 1.8% Fred’s, Inc. - Class A O’Reilly Automotive, Inc. (a) OTHER GENERAL PURPOSE MACHINERY MANUFACTURING - 2.7% Flowserve Corp. The Gorman-Rupp Co. Graco, Inc. Roper Industries Inc. OTHER MISCELLANEOUS MANUFACTURING - 0.7% Pool Corp. OTHER PROFESSIONAL, SCIENTIFIC & TECHNICAL SERVICES - 0.5% IHS, Inc. (a) OUTPATIENT CARE CENTERS - 0.4% U.S. Physical Therapy, Inc. PESTICIDE, FERTILIZER & OTHER AGRICULTURAL CHEMICAL MANUFACTURING - 0.9% Monsanto Co. The accompanying notes are an integral part of these financial statements. 8 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2013 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.6% (CONTINUED) PETROLEUM & COAL PRODUCTS MANUFACTURING - 2.4% Exxon Mobil Corp. $ PHARMACEUTICAL & MEDICINE MANUFACTURING - 9.2% Allergan, Inc. Ariad Pharmaceuticals, Inc. (a) BioMarin Pharmaceutical Inc. (a) Bristol-Myers Squibb Co. Gilead Sciences, Inc. (a) IDEXX Laboratories, Inc. (a) Johnson & Johnson Mead Johnson Nutrition Co. Merck & Co., Inc. Novo Nordisk A/S - ADR (b) Onyx Pharmaceuticals, Inc. (a) Sanofi - ADR (b) Vertex Pharmaceuticals Inc. (a) POULTRY & EGG PRODUCTION - 0.9% Cal-Maine Foods, Inc. PROFESSIONAL & COMMERCIAL EQUIPMENT & SUPPLIES MERCHANT WHOLESALERS - 0.5% Henry Schein, Inc. (a) PULP, PAPER & PAPERBOARD MILLS - 0.8% Schweitzer-Mauduit International, Inc. RAIL TRANSPORTATION - 0.5% Union Pacific Corp. ROAD & RAIL - 1.0% Werner Enterprises, Inc. SCIENTIFIC RESEARCH & DEVELOPMENT SERVICES - 1.7% Alexion Pharmaceuticals, Inc. (a) Babcock & Wilcox Co. Covance, Inc. (a) Incyte Corp. (a) SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT - 0.3% Intel Corp. SEMICONDUCTOR & OTHER ELECTRONIC COMPONENT MANUFACTURING - 5.2% Cavium, Inc. (a) Cirrus Logic, Inc. (a) Cree, Inc. (a) Daktronics, Inc. JDS Uniphase Corp. (a) Microchip Technology Inc. NVIDIA Corp. Tyco International Ltd. (b) Xilinx, Inc. SOAP, CLEANING COMPOUND & TOILET PREPARATION MANUFACTURING - 0.8% Tupperware Brands Corp. SOFTWARE PUBLISHERS - 4.9% Aspen Technology, Inc. (a) Catamaran Corp. (a) (b) Intuit Inc. Manhattan Associates, Inc. (a) Microsoft Corp. Oracle Corp. The accompanying notes are an integral part of these financial statements. 9 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2013 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.6% (CONTINUED) SPORTING GOODS, HOBBY & MUSICAL INSTRUMENT STORES - 0.6% Hibbett Sports, Inc. (a) $ SUPPORT ACTIVITIES FOR CROP PRODUCTION - 1.1% Fresh Del Monte Produce Inc. (b) SUPPORT ACTIVITIES FOR MINING - 2.3% Halliburton Co. RPC, Inc. Schlumberger Ltd. (b) TEXTILE, APPAREL & LUXURY GOODS - 0.2% NIKE, Inc. - Class B TRADING COMPANIES & DISTRIBUTORS - 0.5% W.W. Grainger, Inc. VENTILATION, HEATING, AIR-CONDITIONING & COMMERCIAL REFRIGERATION EQUIPMENT MANUFACTURING - 1.1% Donaldson Co., Inc. TOTAL COMMON STOCKS (Cost $39,653,418) Total Investments (Cost ($39,653,418) - 99.6% Other Assets in Excess of Liabilities - 0.4% TOTAL NET ASSETS - 100.0% $ ADR - American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities The accompanying notes are an integral part of these financial statements. 10 IMAN FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2013 Assets: Investments, at value (cost $39,653,418) $ Cash Receivable for capital shares sold Income Receivable Other assets Total Assets Liabilities: Payable for investments purchased Payable to Advisor (Note 3) Payable for professional fees Payable to Trustees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 11 IMAN FUND STATEMENT OF OPERATIONS For the Year Ended May 31, 2013 Investment income: Dividend income (Net of foreign withholding tax of $6,081) $ Total investment income Expenses: Advisory fees (Note 3) Transfer agent fees and expenses Legal fees Administration fees Fund accounting fees Federal and state registration fees Audit fees Trustees’ fees and related expenses Reports to shareholders Custody fees Other expenses Total expenses Net investment loss ) Realized and unrealized gain on investments: Net realized gain from security transactions Change in net unrealized appreciation/depreciation on investments Realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 12 IMAN FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended May 31, 2013 May 31, 2012 From operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) From capital share transactions: Proceeds from sale of shares Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Total increase in net assets Net assets: Beginning of period End of period (includes accumulated net investment loss of $147,227 and $110,761, respectively) $ $ The accompanying notes are an integral part of these financial statements. 13 IMAN FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Year Ended May 31, Net asset value, beginning of period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions paid: From net realized gain on investments — ) Total distributions paid — ) Net asset value, end of period $ Total return % )% % % )% Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement % After waiver and expense reimbursement % %(2) Ratio of net investment loss to average net assets: Before expense reimbursement )% )% )% )% )% After expense reimbursement )% )% )% )% )%(2) Portfolio turnover rate % Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Effective October 1, 2008, the Fund no longer has an Expense Waiver Agreement in place. The accompanying notes are an integral part of these financial statements. 14 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS May 31, 2013 1.Organization Allied Asset Advisors Funds (the “Trust”), an open-end management investment company, was organized as a Delaware statutory trust on January 14, 2000.The Trust currently offers one series of shares to investors, the Iman Fund (the “Fund”), a diversified series of the Trust.Allied Asset Advisors, Inc.(“AAA” or the “Advisor”), a Delaware corporation, serves as investment advisor to the Fund. The Trust is authorized to issue an unlimited number of shares without par value, of each series.The Trust currently offers one class of shares of the Fund. The investment objective of the Fund is to seek growth of capital while adhering to Islamic principles. To achieve its investment objective, the Fund seeks investments that meet Islamic principles whose prices the Fund’s Advisor anticipates will increase over the long term. Under normal circumstances, the Fund invests its net assets in domestic and foreign securities chosen by the Advisor in accordance with Islamic principles. Islamic principles generally preclude investments in certain businesses (e.g., alcohol, pornography and gambling) and investments in interest bearing debt obligations.Any uninvested cash will be held in non-interest bearing deposits or invested in a manner following Islamic principles. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Use of Estimates:In preparing the financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from these estimates. Security Valuation:Investment securities are carried at fair value determined using the following valuation methods: • Equity securities listed on a U.S. securities exchange or NASDAQ for which market quotations are readily available are valued at the last quoted sale price on the valuation date. • Options, futures, unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the most recent quoted bid price. The Fund did not hold any such securities during the year ended May 31, 2013. • Securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor under direction of the Board of Trustees. The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Summary of Fair Value Exposure at May 31, 2013 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities in active markets, quoted prices for identical or similar instruments in 15 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS (Continued) May 31, 2013 markets that are not active, model-derived valuations in which all significant inputs and significant value drivers are observable in active markets, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Inputs that are used in determining a fair value of an investment may include price information, credit data, volatility statistics, and other factors.These inputs can be either observable or unobservable.The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment or similar investments in the marketplace.The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value.The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations.During these periods, the availability of prices and inputs may be reduced for many investments.This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments.However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices.Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3.These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor.Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of May 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
